Citation Nr: 1142223	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  03-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the left upper thigh.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, confirmed and continued a disability rating of 10 percent for residuals of a shell fragment wound (SFW) of the left upper thigh. 

In May 2004, the Veteran and a friend testified at a personal hearing before a Veterans Law Judge who is now no longer at the Board.  A copy of the transcript of that hearing is of record.  In November 2004, March 2008 and July 2010, the Board remanded this matter for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

In May 2004, the Veteran testified before a Veterans Law Judge who has since left her employment at the Board.  In October 2011, the Veteran was informed of such fact and was given the opportunity to request an additional hearing.  Thereafter, in October 2011, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2011).  

The Board also notes that there is some confusion in the record as to which organization has represented the Veteran on this appeal.  While the American Legion is listed as the Veteran's representative in the Board's previous decisions and remands dated in November 2004, March 2008, and July 2010, the only unrevoked power of attorney found in the claims file is in favor of the Military Order of the Purple Heart (MOPH).  The Veteran signed a VA Form 21-22 (Appointment of Veterans Service Organization As Claimant's Representative) in February 2008 designating the MOPH as his representative.  On remand, the RO should clarify which service organization currently represents the Veteran and ensure that a current unrevoked VA Form 21-22 is included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall clarify with the Veteran whether he is represented on this appeal by the American Legion or by the Military Order of the Purple Heart and ensure that a current unrevoked VA Form 21-22 appears in the claims file.

2.  The RO shall then schedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his current representative.  After the hearing or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


